Citation Nr: 0526462	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a left hip 
disability, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder 
disability, including as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation greater than 10 
percent for patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1983, and from October 1988 to December 1995.  He 
served in the southwest Asia theater of operations from 
December 1990 to May 1991.  The veteran has unverified 
reserve and National Guard service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1997 and 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This case was before the Board twice previously.  In a 
December 1999 decision, the Board denied the claim for 
service connection for a stomach disorder and held the claims 
for service connection for left shoulder, bilateral foot, and 
a left hip disabilities, including as due to undiagnosed 
illnesses, to be well grounded.  The claims were remanded for 
further development.  In December 2003 the claims were again 
remanded for development consistent with the changes in law 
and regulations effected by the Veterans Claims Assistance 
Act of 2000.  The claims are again before the Board.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for a patellare tendonitis 
of the left knee in a December 1997 rating decision, granting 
a 10 percent evaluation.  The veteran appealed the rating 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for this disability from the time 
period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.  

The Board notes that VA treatment records reflect screening 
for post-traumatic stress disorder in September 2003.  

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  The medical evidence demonstrates that the veteran is 
diagnosed with metatarsalgia of the feet that has been found 
to be causally linked to his active service.

3.  The medical evidence demonstrates that the veteran is 
diagnosed with left hip arthralgia with loss of function that 
has been found to be causally linked to his active service.

4.  The service connected patellar tendonitis of the left 
knee is manifested by range of motion measured at 110 of 140 
degrees flexion and zero of zero degrees extension; findings 
of instability, weakness, abnormal movement, guarding and 
tenderness but no subluxation, redness or heat; normal gait 
absent abnormal shoe wear pattern; and X-ray findings of no 
osseous abnormalities.




CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is 
warranted.  38 U.S.C.A. § 1110, 1131, 5102, 5103 and 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303 
(2004).

2.  Service connection for a left hip disability is 
warranted.  38 U.S.C.A. § 1110, 1131, 5102, 5103 and 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303 
(2004).

3.  An initial evaluation greater than 10 percent for 
patellar tendonitis of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of the appeal as 
to the issues of service connection was already decided and 
appealed prior to VCAA enactment, in December 1997.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Notwithstanding, the RO provided notice of VCAA subsequently, 
in a March 2003 VCAA letter, April 2002 statement of the case 
(SOC) concerning the issue of entitlement to a higher initial 
evaluation for the left knee disability, and the May 2005 
supplemental statement of the case (SSOC).

The Board is granting the veteran's claims for service 
connection for bilateral foot and left hip disabilities.  
Thus, with respect to these claims, the Board finds that the 
AOJ has substantially satisfied the duties to notify and 
assist, as required by the VCAA of 2000.  38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision concerning these claims.

Concerning the claim for a higher initial evaluation for the 
left knee disability, as above noted, VCAA notice was 
provided by letter dated in March 2003.  However, this notice 
was inadequate in that it did not actually identify the issue 
of an increased evaluation for the left knee disability.  As 
such, the March 2003 VCAA letter failed to notify the 
appellant of the evidence required to substantiate his claim 
for an increased evaluation.  Nor was the appellant 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b).  However, the reasons and bases of the April 2002 
SOC specifically explained to the appellant the reasoning for 
the evaluation afforded.  In addition, the SOC provided the 
pertinent laws and regulations, as well as the criteria for 
Diagnostic Code 5257, thus informing the veteran of the 
evidence required to prevail in his claim for a higher 
initial evaluation.  Moreover, the Board finds, as a 
practical matter, the appellant has been notified of the need 
to provide any such evidence he may have to support his 
claim.  The March 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the April 2002 and May 2005 SOC and 
SSOC contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Finally, the Board notes that 
the AMC sent a development letter in March 2004 which 
contained this information and, in addition, specifically 
requested "any other evidence or information that you think 
will support your appeal," specifically identifying the 
issue of a higher initial evaluation for the left knee 
disability.

The veteran was proffered VA examinations for his left knee 
in February-March 1996, June 2000, and March 2004.  VA and 
non-VA treatment records have been obtained.  

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
concerning the issue of entitlement to a higher initial 
evaluation for his left knee disability, as he was given 
several notices throughout the course of the appeal, and had 
over a year to respond to the SOC prior to the certification 
of his appeal to the Board.  Hence, as a practical matter the 
Board finds that the veteran was notified of the evidence 
required to prevail in his claim in the AOJ's March 2003 and 
2004 letters, and the April 2002 and May 2005 SOC and SSOC, 
as well as the need to provide any pertinent evidence.  These 
documents, in aggregate, informed him what additional 
information or evidence was needed to support his claims, 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  In addition, the April 2002 and May 2005 SOC and 
SSOC contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the type of evidence and information needed to 
support his claim, and of the need to submit relevant 
evidence in his possession.

The appellant was not prejudiced by not receiving the 
totality of VCAA notification prior to the initial AOJ 
decision, as he had over a year to respond to the SOC prior 
to the certification of his appeal to the Board.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

II.  Service Connection.

The veteran contends that he suffers from bilateral foot and 
left hip disabilities as a result of his active service, 
including that service in the Persian Gulf.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002);  38 C.F.R. § 3.303(d) (2004).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations  warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Further, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in the new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 7-2003.  In the instant case, the appellant's 
claim was pending on March 1, 2002, and thus, the new law 
applies.  The law is more favorable to the veteran (i.e., it 
provides compensation for additional symptoms/disabilities), 
the Board's decision to proceed in adjudicating the veteran's 
claim seeking entitlement to service connection does not 
prejudice the appellant.  See Bernard, supra.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. 
§ 3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d 1039, 1043-
1044 (Fed. Cir.1994).  The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorder regardless of his 
Persian Gulf service.

The veteran's reports of medical history and examination just 
prior to discharge from active military service, in July 
1995, reflects complaints of leg cramps, which the examiner 
describes as pain extending from the veteran's knees to the 
bottom of his feet and then into his hip.  The symptoms occur 
in both legs and last for two to three minutes, occurring 
sometimes daily.  The examiner found no musculoskeletal 
abnormalities, defects, or diagnoses upon examination.  

In February-March 1996, the veteran underwent VA examination, 
at which time he complained of pain in the left knee which 
radiated into the calf and into the posterior lateral thigh, 
without signs of redness, swelling or other inflammation.  
The examiner noted objective findings of normal upper and 
lower extremities, including normal range of motion in the 
shoulders and knees.  The examiner diagnosed 
myalgia/arthralgia with no obvious cause.

VA treatment records show complaints of and treatment for 
knee pain, and the results of VA examination for Persian Gulf 
Registry dated in February 1996 with a diagnosis of joint 
pain.

As noted above, the claim was remanded for further 
development in December 1999.  Noting that the veteran had 
served in the southwest Asia theater of operations from 
December 1990 to May 1991, and that his original claim for 
disability was a claim for disability benefits based on that 
service.  The Board notes that the veteran had presented 
evidence that he experienced bilateral foot and left hip 
pain, among other conditions, for which no evidence of a 
clinical diagnosis had been found.  Accordingly, the Board 
remanded for development consistent with the laws and 
regulations governing undiagnosed illnesses.  See 38 C.F.R. 
§ 3.317.

Accordingly, in June 2000, the veteran again underwent VA 
examination.  He reported a history of injury to his left 
knee during service, with continuing flares of pain radiating 
up to the left hip and down into the left foot.  Examination 
of both hips and feet were negative.  The examiner diagnosed 
arthralgia of the left shoulder and left knee and noted that 
other tests were pending.  In November 2001, the examiner 
offered the following addendum:

The veteran's arthralgias are not due to 
any specific disease process.  They are 
probably due to degenerative process and 
not related to military service.  He does 
have pain at 90 degrees abduction of left 
shoulder indicative of capsulitis of 
unknown cause since arthritis evaluation 
is negative.

Private medical records dated in April 2001 and October 2002 
document continuing complaints of left lateral hip pain down 
to the left lower extremity, and generalized arthritic pain.

In December 2003, the veteran's claims were again remanded 
for development in compliance with VCAA and Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter DAV v. Sec'y).

In accordance with the December 2003 remand instructions, VA 
treatment records were accordingly obtained and reflect 
complaints of and treatment for left hip pain in May 1996.  
These records also document complaints of and treatment for 
bilateral foot problems, with blisters and lesions on the 
toes of both feet in March 2004, which were apparently 
resolving with treatment.

In March 2004, the veteran underwent additional VA 
examination, at which time he reported pain and numbness on 
the left side of his foot, and pain radiating from his left 
knee into his left hip.  He further reported pain, weakness, 
stiffness, instability, and giving way in his joints, for 
which he was prescribed Naprosyn and physical therapy.  He 
stated he experienced no swelling, heat, redness, locking, 
fatigability, or lack of endurance, and experienced no 
episodes of dislocation or subluxation.

Concerning the veteran's feet, the examiner noted that they 
appeared normal, without callosities, breakdown or unusual 
shoe wear pattern, or skin or vascular changes.  Range of 
motion was described as good, and the examiner observed no 
objective evidence of painful motion, edema, instability, 
weakness or tenderness.  Gait was found to be average without 
limp or need for cane, appliance or special shoes.  Posture 
was similarly found to be good on standing, squatting, 
supination, pronation, and rising on toes and heels.  The 
veteran did not evidence hammertoes, flatfeet, or hallux 
valgus.  X-rays reflected no bony abnormalities.  The 
examiner diagnosed metatarsalgia of the feet.

Concerning his left hip, the examiner objectively observed 
the veteran to evidence pain on motion, but no edema, 
effusion, redness, or heat.  The examiner observed the 
veteran to move abnormally and to guard.  In addition, he 
observed the veteran to exhibit instability, weakness, and 
tenderness.  Gait was observed to be normal, with no brace or 
appliance and no cane used at present.  No unusual shoe 
pattern was evidenced.  Range of left hip joint motion was 
measured at 80 degrees flexion, 23 degrees extension, 18 
degrees adduction, 40 degrees abduction, 49 degrees external 
rotation, and 30 degrees internal rotation.  Range of motion 
in the right hip was reported for comparison at 104 degrees 
flexion, 28 degrees extension, 21 degrees adduction, 40 
degrees abduction, 56 degrees external rotation, and 35 
degrees internal rotation.  The examiner pointed out that 
normal range of motion is measured at 125 degrees flexion, 30 
degrees extension, 25 degrees adduction, 45 degrees 
abduction, 60 degrees external rotation, and 40 degrees 
internal rotation.

The examiner diagnosed arthralgia of the left hip with loss 
of function due to pain.  In summary, the examiner opined:

I do not know if the foot and hip pain 
are undiagnosed illness, medically 
unexplained chronic multisystem disease 
or a clinically diagnosed disorder.  I am 
not able to make that determination.  It 
is as likely as not that the complaints 
of bilateral foot and hip pain did have 
their origin in the service.  The 
veteran's bilateral foot and hip pain are 
objectively shown, especially in the hip, 
on his range of motion.  I do not believe 
it is symptomatic of another disorder.

With respect to the claim based on service in the Persian 
Gulf, the Board finds that the veteran's bilateral foot and 
left hip symptoms have not resulted in a disability which can 
be said to be "undiagnosed."  To the contrary, medical 
evidence, as described above, reflects that these symptoms 
have been diagnosed as metatarsalgia of the feet and 
arthralgia of the left hip.  The provisions of 38 C.F.R. § 
3.317 only apply to undiagnosed illnesses; therefore, service 
connection for these disabilities is precluded under this 
regulation.  Since there is, of record, medical evidence 
attributing these symptoms to a diagnosis, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
are not satisfied and the claim must be denied.

However, the Board will now consider whether the veteran's 
diagnosed metatarsalgia of the feet and arthralgia of the 
left hip may be service connected as directly related to his 
active service.  See Combee, supra.  

After review of the medical evidence, the Board finds that 
the veteran's bilateral foot and left hip disabilities have 
been found to have their onset during the veteran's active 
service and are thus etiologically attributed to his active 
service.  The Board notes the opinion of the examiner who 
conducted the March 2004 VA examination:

it is as likely as not that the 
complaints of bilateral foot and hip pain 
did have their origin in the service.  
The veteran's bilateral foot and hip pain 
are objectively shown, especially in the 
hip, on his range of motion.  I do not 
believe it is symptomatic of another 
disorder.

In summary, the record presents a diagnosis of metatarsalgia 
of both feet and arthralgia of the left hip which have been 
found to be causally related to the veteran's active service.  
Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests 
metatarsalgia of both feet and arthralgia of the left hip 
that is the result of his active service.  The Board 
therefore concludes that service connection for a bilateral 
foot disability and a left hip disability is appropriate.

III.  Higher Initial Evaluation

Service-connected disabilities are rated in accordance with 
the VA Rating Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. §  4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Where the appeal of evaluation assigned is from the 
date of service connection, the appropriateness of "staged 
ratings" will be considered.  See Fenderson, supra. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating f 10 percent is warranted for each 
major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2004).

Service connection for patellar tendonitis was granted in a 
December 1997 rating decision, and evaluated as 10 percent 
disabling under Diagnostic Code 5257, effective December 5, 
1995, which is the day after the veteran was separated from 
active service.

The evidence of record then included service medical records, 
VA treatment records, and a VA examination conducted in 
February-March 1996. 

Service medical records show complaints of and treatment for 
a left knee condition that was diagnosed as patellar 
tendonitis.  His reports of medical history and examination 
just prior to separation from active service, dated in July 
1995, reflect complaints of leg cramps, which the examiner 
described as pain extending from the veteran's knees to the 
bottom of his feet and then into his hip.  The symptoms were 
reported to occur in both legs and last for two to three 
minutes, occurring sometimes daily.  The examiner found no 
musculoskeletal abnormalities, defects, or diagnoses upon 
examination.

The February-March 1996 VA examination report shows 
complaints of pain in the left knee radiating into the calf 
and into the posterior lateral thigh, without signs of 
redness, swelling or other inflammation.  The examiner noted 
objective findings of normal upper and lower extremities, 
including normal range of motion in the knees.  The examiner 
diagnosed myalgia/arthralgia with no obvious cause.

VA treatment records show complaints of and treatment for 
knee pain, and the results of VA examination for Persian Gulf 
Registry dated in February 1996 with a diagnosis of joint 
pain.

As noted above, the claim was remanded for further 
development in December 1999, including additional VA 
examination.

Accordingly, in June 2000, the veteran underwent VA 
examination.  He reported a history of injury to his left 
knee during service, with continuing flares of pain radiating 
up to the left hip and down into the left foot.  The examiner 
observed him to walk with a normal gait.  Examination of both 
knees evidenced no tenderness over the knees, no loss of 
motion, and no crepitation in the knee joints.  The examiner 
diagnosed arthralgia of the left knee and noted that other 
tests were pending.  In November 2001, the examiner offered 
an addendum noting that the veteran's arthralgia was probably 
due to a degenerative process.

Private medical records reflect findings of joint effusion 
and intra meniscal degeneration with apparent horizontal tear 
involving the posterior medial horn in May 2001.  VA clinical 
findings dated in June 2001 found cartilage abnormality 
within medial patella facet with underlying bone marrow 
edema; without other cartilage abnormality.  Menisci, 
cruciate ligaments, collateral ligaments, and extensor 
mechanism were found to be normal without evidence of bone 
marrow edema.  In September 2001, the veteran underwent 
arthroscopic surgery of the left knee with medial 
meniscectomy and patellofemoral chondroplasty.  He was unable 
to return to regular activity and employment until the end of 
October, according to statements provided by his private, 
treating physician, Donald H. Slappey, Jr., M.D.

Accordingly, in November 2001, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30, effective from 
September 17, 2001 through October 31, 2001.  Effective 
November 1, 2001, the RO resumed the 10 percent evaluation 
afforded for the left knee disability.  

A private, January 2002, functional evaluation shows that the 
veteran then was found to be able to perform a category of 
lifting in the heavy category, and that he demonstrated 
tolerance of all activities on occasional bases, and the 
following activities on a frequent basis:  sitting, walking, 
standing, repetitive reaching, pushing, pulling, pivot 
twisting, repetitive bending, repetitive reaching, kneeling, 
repetitive squatting, and stair climbing.  However, the 
veteran did report increased pain to 7 of 10 during testing.  
Range of motion in the left knee joint was found to measure 
126 degrees flexion, zero degrees extension.  Strength was 
measured at 4+ of 5 to 5 of 5 for left quadriceps and 
hamstring muscles.  No neurological symptoms were observed 
and no tenderness on palpation was noted.  The examiner did 
observe tightness in the left quadriceps with knee flexion.  
No inconsistencies were noted during testing.

In March 2004, the veteran underwent further VA examination.  
In addition, the RO obtained additional VA treatment records 
and the veteran submitted additional private medical records, 
as part of the development requested to comply with VCAA 
pursuant to a second remand by the Board in December 2003, to 
comply with DAV v. Sec'y.

The VA examination report shows that the veteran reported 
pain radiating from his left knee into his left hip and 
additional complaints of pain, weakness, stiffness, 
instability, and giving way in his joints, including his left 
knee, for which he was prescribed Naprosyn and physical 
therapy.  He stated he experienced no swelling, heat, 
redness, locking, fatigability, or lack of endurance, and 
experienced no episodes of dislocation or subluxation; but he 
did report periods of flare-up with the weather, and an 
additional five percent additional functional impairment as a 
result.  He reported that he wore a brace at times, but the 
examiner noted he was not wearing one at the time of the 
examination.

The examiner objectively observed evidence of painful motion 
without edema or effusion.  Instability, weakness, 
tenderness, abnormal movement, and guarding  was also 
objectively observed, but without redness or heat.  The 
veteran was observed to walk with a normal gait, without 
brace or appliance, and without a cane during the 
examination.  The examiner noted no unusual shoe wear 
pattern.  Range of joint motion in the left knee was measured 
at 110 degrees flexion of 140 degrees, and extension at zero 
degrees of zero degrees.  Stability was found to be 
satisfactory.  X-rays reflected no bony abnormalities.  The 
examiner diagnosed arthralgia of the left knee with loss of 
function due to pain.  

VA treatment records reflect complaints of and treatment for 
the left knee, including left knee sprain in September 2001 
and chronic left knee pain.  Private medical records-
including records from the veteran's employer-reflect that 
the veteran underwent arthroscopic surgery for a medial 
meniscal tear of the left knee in September 2001, including 
medial meniscectomy and patellofemoral chondroplasty.  The 
veteran's private physician, Dr. Slappey, indicated the 
veteran's prognosis was good immediately after the surgery in 
September 2001.  A subsequent statement, dated in October 
2001, noted that the veteran was able to return to regular 
duty at the end of October 2001.  Accordingly, a return to 
work release is of record, dated at the end of the October 
2001.

The record does not show that further surgery has been 
required.  

The 10 percent evaluation afforded the patellar tendonitis of 
the left knee has been confirmed and continued to the 
present.  In analyzing whether a higher initial evaluation is 
warranted for the veteran's service-connected left knee 
disability, the Board will consider whether "staged 
ratings" are appropriate, in accordance with Fenderson, 
supra.  The Board notes that the RO afforded the veteran a 
temporary total evaluation under 38 C.F.R. § 4.30, as noted 
above, effective September 17, 2001, the date of his 
arthroscopic surgery, through October 31, 2001.  In doing so, 
the RO took into account that, although the veteran was 
released to light duty earlier in October, the veteran's 
employer stated that a light duty position was not available 
for the veteran to perform.  Hence, the RO kept the veteran 
on a temporary total evaluation until such time as his 
physician released him to regular duty.

As the veteran was afforded a 100 percent evaluation during 
this time-the highest evaluation available-this time period 
will not be considered in the analysis of whether a higher 
initial evaluation may be granted for the left knee 
disability.  But, while it would appear that the Board has 
two time periods for consideration, prior to September 17, 
2001 and beginning November 1, 2001, the Board will treat the 
time period from the grant of service connection for the left 
knee disability, effective December 5, 1995, it as only one 
time period for the following reasons.  First, the disability 
is the same, left knee patellar tendonitis.  Second, the 
veteran was granted a 100 percent evaluation during his 
surgery and convalescence.  The left knee disability itself 
was evaluated as 10 percent disabling both before September 
17, 2001 and beginning November 1, 2001.

The veteran disagrees with the evaluation afforded his left 
knee disability and argues that a higher evaluation is 
warranted therefor.  

The veteran's service-connected patellar tendonitis of the 
left knee has been evaluated under Diagnostic Code 5257, 
which contemplates a 10 percent evaluation for other 
impairment of the knee involving recurrent subluxation or 
lateral instability characterized as slight in severity, a 20 
percent evaluation for impairment characterized as moderate, 
and a 30 percent evaluation for impairment characterized as 
severe.  For reasons explained fully below, the Board finds 
that the veteran's left knee disability does not warrant an 
evaluation greater than 10 percent under Diagnostic Code 
5257.  

The medical evidence does not support an evaluation greater 
than 10 percent under Diagnostic Code 5257 because, while 
there are findings of instability, pain, and weakness, both 
before and after the veteran's surgery, the medical evidence 
does not show that these findings were more than slight in 
severity.  In addition, there are neither objective findings 
of subluxation nor has the veteran complained of dislocating 
his left knee joint.  In June 2000, VA examination report 
shows no findings with regard to the left knee and a 
diagnosis of arthralgia which was found to probably be due to 
a degenerative process.  In June 2001, cartilage and bone 
marrow edema were noted, but no other ligament or bone 
abnormality was noted.  In March 2004, VA examination report 
shows objective observations of pain, instability, weakness, 
tenderness, abnormal movement and guarding but no clinical 
findings of bony abnormality and objective findings of 
satisfactory stability.

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004 
(September 17, 2004).

Thus, higher evaluations could also be warranted for 
limitation of flexion limited to 30 degrees or less, or 
limitation of extension to 15 degrees or more, but the 
medical evidence of record does not show that the required 
manifestations are present.  Full range of knee joint motion 
was found in both February-March 1996 and June 2000.  In 
March 2004, range of left knee joint was found to be limited 
and to be limited due to pain, but not within the requirement 
range.  Rather, range of left knee joint motion was 126 
degrees flexion and zero degrees extension in January 2002 
and 110 degrees flexion and zero degrees extension in March 
2004.  This is not compensable under the respective 
diagnostic codes.

Higher evaluations could also be warranted for ankylosis of 
the knee in a favorable angle, impairment of the tibia and 
fibula involving malunion with moderate knee or ankle 
disability under Diagnostic Codes 5256 and 5262, 
respectively.  However, the medical evidence does not show 
that the required manifestations are present.  The veteran's 
left knee is not ankylosed, nor is his tibia and fibula 
impaired-although the veteran has noted that he wears a 
brace on occasion.  Rather, the medical evidence shows that 
the veteran manifests range of motion in the left knee joint, 
albeit limited, and no bony abnormality in the left knee.

The Board notes that separate, compensable evaluations may be 
afforded for manifestations of the left knee that are not 
contemplated in the evaluation currently afforded the 
service-connected left knee disability.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a July 1, 1997 
precedent opinion, the General Counsel of the VA observed 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion and held that a claimant who had both 
arthritis and instability of the knee may be rated separately 
under 38 C.F.R.§ 4.71a, Diagnostic Codes 5003 and 5257.  The 
opinion clarified that the provisions of 38 C.F.R. § 4.14 
prohibit the "evaluation of the same disability under various 
diagnoses."  VAOPGPREC 23-97 (July 1, 1997; revised July 24, 
1997).  Similarly, VAOPGPREC 9-2004 (September 17, 2004) held 
that separate, compensable evaluations could be warranted for 
limitation of knee joint motion under Diagnostic Codes 5260 
and 5261.  The Board will now consider whether separate, 
compensable evaluations may be assigned for the veteran's 
service-connected left knee disability.

Separate, compensable evaluations could be warranted for 
limitation of motion under Diagnostic Codes 5260 and 5261, 
ankylosis of the knee joint under Diagnostic Code 5256, 
impairment of the fibula and tibia under Diagnostic Code 
5262, or acquired, traumatic genu recurvatum with weakness 
and insecurity in weight-bearing under Diagnostic Code 5263.  
However, the veteran does not meet the criteria required to 
obtain separate, compensable evaluations under these 
diagnostic codes.  First, while he evidences limitation of 
motion and painful motion in his left knee joint, it is not 
to the degree required.  Rather, he has range of motion from 
114 degrees flexion to zero degrees extension at the most 
limited, before or after the September 2001 surgery.  
Similarly, the medical evidence does not show that his left 
knee joint is ankylosed.  Rather, he described previously, 
has range of motion in the knee joint, albeit limited.  
Second, while the medical evidence does show objective 
observation of abnormal movement and guarding, the medical 
evidence does not establish that the veteran manifests 
impairment of the fibula and tibia.  Rather, results of 
X-rays show throughout that there are no bony abnormalities 
in the left knee.  Similarly, while the medical evidence 
reflects findings of instability, the medical evidence does 
not demonstrate findings of genu recurvatum.

The Board notes that the examiner in the November 2001 
addendum to the June 2000 VA examination report noted that 
the veteran's arthralgia was probably due to a degenerative 
process.  However, such findings have not been confirmed by 
X-ray.  Rather, X-ray findings have consistently reflected no 
findings of bony abnormalities in the left knee joint.  
Hence, even assuming, without finding, that noncompensable 
limitation of motion is not considered under the other 
diagnostic codes, other requirements necessary for the award 
of a separate, compensable evaluation under Diagnostic Code 
5010 have not been met in the present case.

In evaluating the veteran's service-connected left knee 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complaints of pain and 
pain upon motion, and reported flare-ups, and the examiners' 
observations of weakness, instability, tenderness, abnormal 
movement, guarding were considered in the level of impairment 
and loss of function attributed to his left knee disability.  
The Board notes that these manifestations are contemplated in 
the evaluations already assigned for this disability.  The 
presence of other factors listed in 38 C.F.R. §§ 4.40, 4.45, 
4.59, and 4.71a is not shown.

After careful review of the medical evidence, the Board finds 
that the required manifestations to warrant an initial 
evaluation greater than 10 percent for patellar tendonitis of 
the left knee are not met under Diagnostic Code 5257.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Here, the Board finds no evidence of an exceptional 
disability.  While the medical record shows that the veteran 
underwent surgery for his left knee disability in September 
2001, he was afforded a temporary total disability evaluation 
under 38 C.F.R. § 4.30 during this time and until released to 
regular duty at the end of October 2001.  The medical 
evidence of record does not show that further surgery has 
been recommended.  The veteran has argued that his left knee 
disability interferes with his employment.  However, the 
medical evidence shows that the veteran has realized a good 
recovery and, in January 2002, he was shown to be capable of 
returning to heavy work.  Hence, the evidence cannot 
establish that the service-connected patellar tendonitis, 
left knee, alone, interferes markedly with his employment so 
as to make application of the schedular criteria impractical.  
Hence, as a whole, the evidence does not show that the 
impairment resulting solely from the patellar tendonitis, 
left knee warrants extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from the service-connected patellar tendonitis, 
left knee is adequately compensated by the 10 percent 
evaluation under Diagnostic Code 5257.

The Board has considered whether the assignment of "staged 
ratings" may be warranted for any period of time from the 
date of service connection for this disability, in accordance 
with Fenderson, supra, but finds that such is not warranted 
in the present case.


ORDER

Service connection for a bilateral foot disability is 
granted.

Service connection for a left hip disability is granted.

An initial evaluation greater than 10 percent for patellar 
tendonitis, left knee, is denied.


REMAND

The veteran also seeks service connection for a left shoulder 
disability, including as due to an undiagnosed illness.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran has unverified reserve and National Guard 
service.  Dates of service must be verified and applicable 
service medical records must be obtained.  In addition, VA 
and non VA treatment records reflect that the veteran has 
undergone surgery for his left shoulder condition.  
Additional VA examination to determine the nature, extent, 
and etiology of his currently manifested left shoulder 
disability is therefore necessary.

The Board notes that the Federal Circuit in DAV v. Sec'y 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that all 
appropriate agencies verify all periods 
of the veteran's reserve and National 
Guard service, including periods of 
active duty and active duty for training.

2.  The RO should then request from all 
available sources the veteran's any 
additional service medical records, 
including clinical records.  

If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by service 
departments and appropriate agencies.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination, by the 
appropriate specialist, to determine the 
nature, extent, and etiology of any left 
shoulder disorder-including as due to an 
undiagnosed illness.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any left shoulder disability or 
undiagnosed condition involving the 
left shoulder.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested left shoulder disability 
or undiagnosed condition involving 
the left shoulder.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all left shoulder 
pathology.  If there is no left 
shoulder disability that may be 
diagnosed, the examiner is requested 
to specifically state.  The examiner 
is further specifically requested to 
offer the following opinions:
1.	is it as likely as not that any 
diagnosed left shoulder 
disability is the result of 
active service, had its onset 
during active service, or is 
the result of any injury 
sustained during a period of 
active duty or active duty for 
training?
2.	if an undiagnosed left shoulder 
condition is present, is it as 
likely as not that such 
condition had its onset during 
active service or, in the 
alternative, is the result of 
active service in the southwest 
theater of operations, or any 
incident thereof?

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a left shoulder 
disability, including as due to an 
undiagnosed illness, in accordance with 
38 C.F.R. § 3.317 and, if necessary, 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995) and the laws and regulations 
governing aggravation and aggravation of 
conditions pre-existing active service.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


